Citation Nr: 1423121	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to December 1969 and from November 1972 to December 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).
 

FINDINGS OF FACT

1.  Posttraumatic stress disorder, initially diagnosed after service, is related to service.

2.  Erectile dysfunction is no caused by or aggravated by service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW


1.  The criteria for service connection for posttraumatic stress disorder have been met. 38 U.S.C.A.§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for service connection for erectile dysfunction secondary to diabetes mellitus, type 2I, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in November 2006  and in APRIL 2007.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant n obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and Social Security records.  

The Veteran was afforded a VA examination in April 2007.  As the report of the VA examination is are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations report is adequate to decide the claim of service connection for erectile dysfunction.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 



Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be proved. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

A recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military activity.  38 C.F.R. § 3.304(f)(3).  




Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Posttraumatic Stress Disorder 

Evidence

The Veteran seeks service connection for posttraumatic stress disorder (PTSD) due to mortar attacks in Vietnam.  



The Veteran served on active duty from January 1967 to December 1969 and from November 1972 to December 1989.  The Veteran was in Vietnam for three months from March to May 1969. 

The service treatment records contain complaint, finding, history, treatment, or a diagnosis of PTSD.

After service in a letter in November 2006, Dr. S. Rogers, MD., reported that he has treated the Veteran for 15 years and that Veteran's chronic depression was related to PTSD.

On VA examination in May 2008, the VA examiner stated that PTSD was primarily related to childhood abuse, but PTSD was aggravated by service.  In an addendum in June 2008, the VA examiner expressed the opinion that the Veteran's war zone trauma made only a minor contribution to the present psychiatric disorder.  The VA examiner stated that the Veteran did not meet the criteria for PTSD.

In a rating decision in July 2008, the RO granted service connection for depressive disorder. 

In September 2009, on a psychiatric evaluation for the Social Security Administration, Dr. M. Desmonde, Psy.D., diagnosed PTSD combat related.

In October 2009, Dr. J. Cools, Ph.d., concurred with the diagnosis of PTSD combat related by Dr. M. Desmonde, Psy.D.

On VA examination in December 2010, the VA examiner expressed the opinion that the record did not support a diagnosis of PTSD.  The VA examiner acknowledged that his finding was different than earlier evaluations, where PTSD was diagnosed.  The VA examiner explained that the discrepancy was most likely a result of the different methods to diagnose PTSD.  




The VA examiner stated that the Veteran was evaluated using the CAPS-DX, which was a structured interview considered to be a gold standard for evaluation of this diagnosis.  The VA examiner stated that CAPS-DX was not used in any other evaluation.  

Analysis

On the basis of the service treatment records alone, PTSD was not affirmatively shown to have been present during service.  And service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As PTSD is not a chronic disease listed in 38 C.F.R. § 3.309, and chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).  

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report an in-service mortar attack in Vietnam.  Layno v. Brown, 6 Vet.App. 46e5, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  



And there are official Army reports that mortar attacks occurred in the time period and in the location in Vietnam, where the Veteran was assigned. 

The competent medical evidence of record pertaining to whether a current diagnosis of PTSD is related to the verified in-service stressor consists of: (i) Dr. Rogers' November 2006 opinion; (ii)  a VA examiner's May 2008 opinion (iii) and June 2008 addendum; (iv) Dr. Desmonde's September 2009 opinion; (v) Dr. J. Cools' October 2009 opinion; and (vi) a VA examiner's December 2010 opinion.

"Most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

Dr. Rogers' November 2006 medical opinion and the VA examiner's June 2008 addendum to the May 2008 opinion are not persuasive because neither physician uses medical analysis to connect their conclusion to the facts of the case.  Accordingly, these opinions are afforded no probative value.

Dr. Cools' October 2009 opinion that the Veteran's PTSD symptoms were related to combat during active military service is afforded little probative value because the opinion relied on the findings of Dr. Desmonde.

The opinion of Dr. Desmonde and the VA examiner's opinion in December 2010 are afforded significant value because they are factually accurate, fully articulated, and based on sound reasoning.  

There is conflicting evidence as to whether the Veteran has PTSD due to mortar attacks in Vietnam.  The opinion of Dr. Desmonde is favorable and the opinion of the VA examiner is unfavorable.  



When, after careful consideration of the entire record, a reasonable doubt arises regarding a material issue of fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

The Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

Given both positive and negative diagnoses of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran has PTSD related to an in-service stressor.  As there is a reasonable doubt, which is resolved in the Veteran's favor, service connection for PTSD is warranted. 

Erectile Dysfunction
	
Evidence

The Veteran seeks service connection for erectile dysfunction caused by or aggravated by service-connected diabetes mellitus, type 2.  

The Veteran does not argue and the record does not show that erectile dysfunction was affirmatively shown in service. 

In November 994, Dr. Rogers, the Veteran's private physician, noted that the Veteran complained of erectile dysfunction since August 1994.  At that time, the Veteran was being treated for hypertension and Dr. Rogers had ruled out diabetes mellitus.  In August 2000, new onset diabetes mellitus was diagnosed.




In a letter dated in September 2003, Dr. Rogers expressed the opinion that the Veteran's erectile dysfunction was clearly related to diabetes mellitus.

On VA examination in April 2007, the Veteran gave a history erectile dysfunction since 1992.  The VA examiner expressed the opinion that erectile dysfunction was not caused by or a result of diabetes mellitus.  The VA examiner explained that the erectile dysfunction preexisted diabetes mellitus by eight years and there was no evidence to suggest that diabetes mellitus aggravated the erectile dysfunction.

Analysis

To prevail, the Veteran must show that his current erectile dysfunction is proximately due to or aggravated by service-connected diabetes mellitus.  38 C.F.R. § 3.310.

The Veteran is competent to describe symptoms of erectile dysfunction since 1992.  Layno v. Brown, 6 Vet.App. at 469-71.  

The Veteran as a lay person is not competent to express an opinion on whether erectile dysfunction is caused by or aggravated by diabetes mellitus without specialized education, training, or experience.  And no factual foundation has been established to show that the Veteran is qualified to offer such an opinion.

The competent medical evidence of record pertaining to causation or a nexus to diabetes mellitus consists of the (i) opinion of Dr. Rogers and (ii) the VA examiner's opinion.

The VA examiner, a physician, explained that the current erectile dysfunction was not caused by diabetes mellitus because the erectile dysfunction preceded the diagnosis of diabetes mellitus by eight years and there was no evidence to suggest that diabetes mellitus aggravated erectile dysfunction.  



The opinion of the VA examiner constitutes competent and persuasive medical evidence, which opposes rather than supports the claim.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

Dr. Rogers stated without an explanation that the Veteran's erectile dysfunction was  related to diabetes mellitus.  While Dr. Rogers' opinion is competent, it is not persuasive because it fails provide any rationale, namely, how diabetes mellitus, which he diagnosed in August 2000, could have caused erectile dysfunction, which began in 1992.  Dr. Rogers did not address aggravation. 

As the preponderance of the evidence is against the claim for erectile dysfunction secondary to diabetes mellitus, type 2, there is no doubt to be resolved, and service connection is not warranted.
 

ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for erectile dysfunction secondary to diabetes mellitus, type 2, is denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


